Citation Nr: 1327578	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  06-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a foot disability.

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board reopened the issues of service connection for a back disability and a foot disability in a June 2012 decision.  In the same decision, the Board remanded all the issues afford the Veteran a VA examination and nexus opinion.  The opinion was provided in August 2012.  The Board subsequently obtained a separate medical opinion to ensure the adequacy of the medical opinions.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in May 2013.  In May 2013, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  Although to date the Veteran has not responded, in July 2013 his representative, The American Legion, offered written argument in support of his appeal.  Accordingly, the Board will proceed with the consideration of his case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's left shoulder disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's foot disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

4.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309  (2012).

3.  The criteria for service connection for a foot disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated April 2004, March 2006, and March 2010 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in April 2004 prior to the initial unfavorable decision in May 2001.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the March 2006 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, Social Security Administration records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in August 2012 with a VHA opinion provided in May 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  As such, the examination report with the VHA opinion is adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, arthritis and hypertension are among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Left Shoulder Disability

The Veteran contends that he has a left shoulder disability that is causally related to service.  The Veteran's service treatment records show no complaints, treatment, or diagnosis of a left shoulder disability.  Additionally, on the May 1968 separation report of medical history, the Veteran specifically noted no history of or current complaints related to painful joints.  

The Board finds that the Veteran's left shoulder disability did not manifest during service, did not manifest to a compensable degree within the first post-service year, and is it not shown to be causally or etiologically related to service.

Post-service, the only evidence relating the Veteran's shoulder disability to service are his lay statements.  The Board finds that the Veteran's more recently-reported history of continued symptoms of a shoulder disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a shoulder disability.  Inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The medical evidence of record weighs significantly against the Veteran's lay statements.  The Veteran was afforded a VA examination in July 2010.  The VA examiner provided a thorough physical examination and review of the record.  The examiner noted negative service treatment records.  The Veteran was seen for a compensation and pension examination in November 1969 and did not report any shoulder problems.  The Veteran's hospitalization summaries from October 1970 and September 1973 also do not document any chronic shoulder problems.  The Veteran was seen in November 1976, at which time he complained of neck and shoulder pain.  In 1993 he was seen with tendonitis of the left shoulder.  The Veteran was seen in May 1994 with tendinitis of the left shoulder and chronic trapezius strain.  The Veteran complained of left shoulder pain in 1995 and was seen for examination in January 1995 with a diagnosis of left shoulder trapezius strain.  He has been seen on numerous occasions for neck and bilateral shoulder pain including May 1998, September 2002, September 2003, and December 2004.  The Veteran was seen in September 2009 for neck pain radiating to the bilateral shoulders with assessment of cervical radiculopathy.  

Although the Veteran reported onset of left shoulder pain in service when seen for his VA examination, the service treatment records are negative for documentation of chronic left shoulder symptoms and the Veteran denied swollen or painful joints at separation.  The Veteran also did not report shoulder symptoms until 1976, eight years after his service.  The examiner found it is less likely than not that the Veteran's left shoulder strain had onset during service or is related to any in-service disease, event, or injury.     

In August 2012, the Veteran attended a VA examination.  The examiner performed a thorough physical examination and reviewed the Veteran's history and medical records.  The examiner found that the Veteran's shoulder was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The examiner found that the Veteran's service treatment records lacked evidence of a left shoulder problem.  Additionally, the Veteran was profiled with no strenuous physical activity due to his asthmatic condition.  The profile was not provided for a shoulder disability  Therefore, he did not do strenuous activity that could injury his shoulder.  Additionally, on the separation examination, the Veteran marked no to recurrent orthopedic conditions, except regarding the foot.  Finally, the Veteran's current shoulder exam is virtually normal.  He exhibits myofascial pain in the trapezius.  The Veteran's current left shoulder X-ray showed a normal glenohumeral joint and minimal AC degenerative joint disease.

The Board requested an expert opinion in May 2013.  The examiner opined that the Veteran's left shoulder pain is less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted no documentation of any patient complaints of a left shoulder injury while in service.  Additionally, there is no indication in the records of any service injury resulting in chronic left shoulder pain.  He additionally noted that the Veteran's left shoulder pain is less likely than not caused by his PTSD or asthma, to include the cumulative impact of the two conditions.  The examiner was unaware of any peer reviewed medical literature that shows a causal relationship between PTSD or asthma and localized shoulder pain.

When weighing the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The medical evidence significantly outweighs the Veteran's unsupported lay statements that conflict with the Veteran's statement on his separation report of medical history.  

As the preponderance of the evidence is against the claim for service connection for a left shoulder disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Back Disability

The Veteran contends that he has a back disability that is causally related to service.  During service, the Veteran's suffered a back injury while playing basketball in February 1966.  It was diagnosed as a back strain.  Service treatment records also show complaints of back pain in January 1968.  On the May 1968 separation report of medical history, the Veteran noted no recurrent back pain or problems.  

Post-service, the Veteran first noted back complaints in a November 1976 VA examination, again in an April 1978 VA examination, and then again in a November 1986 examination.  The examiners made no musculoskeletal findings at the time of the examinations.  

In November 1980, the Veteran reported a history of recurrent acute low back pain.  The Veteran had fallen down the stairs two days prior and his back pain was severe enough to warrant admission.  The Veteran was fully functionally ambulatory at the time of discharge.  

In January 1995, the Veteran was afforded a VA examination.  The examiner performed a physical examination and diagnosed mild degenerative joint disease of the lumbo-sacral spine.  VA treatment records continue to show complaints, treatment, and a diagnosis of degenerative joint disease of the low back.  

The Veteran was afforded a VA examination in August 2012.  At that time, the examiner reviewed the claims file, provided a medical history, performed a thorough physical examination, and provided a medical nexus opinion.  The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  He noted no evidence from the Veteran's service file of back problems.  He noted that the Veteran was placed on a profile requiring no strenuous physical activity due to his asthma, not his back.  He also noted that the Veteran noted no recurrent back pain on his separation examination.  Additionally, the Veteran's epidural lipomatosus is not related to trauma.  Finally the examiner noted that current X-rays show degenerative joint disease compatible with age.  

The Board sought an additional medical opinion, which was provided in May 2013.  The examiner noted that, in his medical opinion, the Veteran's chronic back pain related to degenerative disc disease of the spine is less likely than not incurred in or caused by an in-service injury, event, or illness.  The Veteran's service records indicate treatment for mild acute back strain with unknown inciting even in January 1966 and acute back strain with inciting event identified as basketball in February 1966.  The examiner found no indication in the provided records of significant trauma or development of chronic back pain while in service.  He additionally noted that the Veteran's chronic back pain is less likely than not caused by his PTSD or asthma, to include the cumulative impact of the two conditions.  The examiner was unaware of any peer reviewed medical literature that shows a causal relationship between PTSD or asthma and degenerative disc disease of the spine. 

The Board finds that the Veteran's low back disability did not manifest during service, did not manifest to a compensable degree within the first post-service year, and is it not shown to be causally or etiologically related to service. 

The Board notes that the Veteran has noted several injuries as causes for his complaints of back pain over the years.  In July 1980, the Veteran was treated for a back contusion after an injury that he claims was due to an asthma attack.  In November 1980, the Veteran was treated for back pain after falling down the stairs.  A May 1994 treatment record shows treatment for back pain as secondary to an injury with a forklift in May 1993.  In A January 2001 treatment record, the Veteran related his orthopedic problems to a jeep accident during service, yet the service treatment records regarding that accident address only a leg injury.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

In any event, this case was reviewed by a medical examiner who was fully informed of the pertinent factual premises of the case and addressed the Veteran's lay assertions.  Additionally, the examiner provided a fully articulated opinion that included a reasoned analysis.  Overall, the Board finds that the examiner's opinion holds substantially greater probative value than the Veteran's own opinion as to the medical etiology of his symptoms, as the VA examiner possesses greater training and expertise to determine the etiology of his symptoms.

As the preponderance of the evidence is against the claim that the Veteran's current back disabilities are related to an injury, disease, or event in service, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection - Foot Disability

During service, the Veteran had plantar warts on his feet that were timed and treated in May and June 1966.  The Veteran reported a callus on the left foot in May 1966, July 1966, and September 1966.  He also had pain and swelling of the plantar surface of the left big toe in March 1966 and a sore right toe in April 1968.  On the separation report of medical history dated May 1968, the Veteran noted a history of or current symptoms of foot trouble. 

Post-service records show significant complaints and treatment by podiatry for foot disorders.  Since separation from service, the Veteran has received diagnoses of hammertoes, bunions, fungal infections, arthritis of the feet, and pes planus.  The earliest documented foot complaints post-service are in 1992.  

The Veteran contends his current foot complaints are related to his foot complaints during service.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any current podiatry complaints to his complaints during service, the Board finds that the etiology of the Veteran's numerous diagnoses is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as pain, swelling, or visual changes, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between the Veteran's plantar warts and calluses during service and his post-service diagnoses of hammertoes, bunions, fungal infections, arthritis of the feet, and pes planus.  

In May 2013, a VA examiner reviewed the Veteran's file and determined that the Veteran's bilateral foot disorder is less likely than not incurred in or caused by an in-service injury, event, or illness.  Service treatment records documented treatment for calluses and plantar warts while in service.  These remote conditions of the superficial skin would not result in any current foot deformities.  The examiner also found that the Veteran's bilateral foot disorders, described as hallux valgus and hammertoe deformities are less likely than not caused by or aggravated by his PTSD or asthma, to include the cumulative impact of the two conditions.  He is not aware of any peer reviewed medical literature that shows a causal relationship between PTSD or asthma and bunion or hammertoe deformities.  The August 2012 VA examiner also reviewed the claims file and found that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He noted that the Veteran's service records do not show hallux valgus, hammertoes, bunions, or pes planus.  The Board notes that these findings are absent despite numerous examinations of the feet related to calluses and warts.  

Although the Veteran believes he currently has a foot disability related to his active service, the Board finds that the medical examiners' opinions are of more probative value than the Veteran's lay statement.  The Board acknowledges the different unrelated diagnoses in service and after service.  As such, the Board finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim for service connection for a foot disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Hypertension

In May 1967, the Veteran's blood pressure was recorded at 130/76.  On the Veteran's May 1968 separation report of medical history, the Veteran noted a history of or current findings of high or low blood pressure.  No other service treatment records show findings of hypertension.

The Veteran contends that his hypertension began during service or within the presumptive period.  Again, he is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that he has hypertension related to service.  The medical evidence is contradictory to this statement, showing only one raised blood pressure reading during service.  

In May 1967, the Veteran's blood pressure was recorded at 130/76.  On the Veteran's May 1968 separation report of medical history, the Veteran noted a history of or current findings of high or low blood pressure.  No other service treatment records show findings of hypertension.  Post-service blood pressure findings are summarized in the July 2010 VA examiner's report noted below. 

During the July 2010 VA examination, the Veteran reported receiving treatment for hypertension between 1969 and 1970.  The examiner reviewed the claims file and noted that the Veteran is documented as having elevated blood pressure since 1995 and had been treated for hypertension in May 1995.  His examination from 1995 documents hypertension.  The examiner provided a medical opinion in March 2012 after a review of the claims file.  The examiner noted that service treatment records are negative for documentation of hypertension.  The examiner noted that the Veteran was admitted for asthmatic bronchitis in December 1968 and was noted to have a blood pressure reading of 165/100 without a diagnosis of hypertension.  A November 1969 VA examination showed a blood pressure reading of 120/80 without a diagnosis of hypertension.  An October 1970 discharge summary showed a blood pressure reading of 120/80 without a diagnosis of hypertension.  In August 1971, the Veteran's blood pressure was 136/84.  The Veteran was seen in January 1975 for asthma and had a blood pressure reading of 120/96.  The Veteran was again seen for his asthma in June 1978 and his blood pressure was 130/90.  The Veteran was seen in December 1986 with a blood pressure reading of 135/92 with no documentation of hypertension.  The Veteran was noted to have a blood pressure reading of 120/80 on the report of medical examination at the VA.  The hospital discharge summary from December 1992 showed no history of hypertension and a blood pressure reading of 104/60.  The medical records show the Veteran was being treated for hypertension in May 1995.  

The examiner noted that although the Veteran checked yes in the box for high or low blood pressure on the history portion of the separation examination, he found no documentation of a blood pressure reading on his separation examination.  The post-service medical records within one year show an isolated elevated blood pressure reading when he was admitted for asthmatic bronchitis.  This isolated elevated blood pressure reading can be attributed to stress from the Veteran being sick with asthmatic bronchitis.  The single isolated elevated blood pressure reading in setting of an acute illness does not meet the diagnostic criteria for hypertension.  The Veteran had a normal blood pressure reading at his subsequent compensation and pension exam in 1969.  He had several other documented normal blood pressure readings over the next few years without a diagnosis of hypertension.  The Veteran was diagnosed with hypertension several years after his active duty. Therefore, the examiner found that it is less likely as not that the Veteran's hypertension had its onset during service or is related to an in-service event, injury, or disease.  The hypertension was not manifested in the initial post-year.

The Board obtained a medical expert opinion in May 2013.  The examiner noted that the Veteran's hypertension is less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner could not identify any service records indicating treatment of hypertension while in service.  He also opined that the Veteran's hypertension is less likely than not caused by or aggravated by his PTSD or asthma, to include the cumulative impact of the two conditions.  The examiner is not aware of any peer reviewed medical literature that shows a causal relationship between PTSD or asthma and hypertensions.  On review of the United States Department of Veterans Affairs National Center for PTSD web based literature, a summary article written by Kay Jankowsi, PhD, entitled PTSD and Physical Health notes that "existing research has not been able to determine conclusively that PTSD causes poor health."  The article lists associations between severe PTSD and nonspecific ECG abnormalities, atrioventricular conduction defects, and infarctions, but does not include hypertension.  

The Board is thus left with a record that fails to show any in-service disease or injury to which the claimed disability is competently indicated to be related, or which shows chronic symptoms of hypertension since service or within a year after separation from service.  The Board also finds that the diagnosis and etiology of hypertension are not capable of lay observation.  The Board finds the multiple negative medical opinions to be of more probative value than the Veteran's unsupported lay statements.   

As the preponderance of the evidence is against the claim for service connection for hypertension, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a back disability is denied. 

Service connection for a foot disability is denied.

Service connection for hypertension is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


